 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10   DONALD C. SWENSON and                                Case No.: 3:18-cv-2049-CAB-LL
     CHRISTINA L. SWENSON
11
                                        Plaintiffs,       ORDER GRANTING MOTION FOR
12                                                        FOR ENTRY OF DEFAULT
     v.                                                   JUDGMENT
13
     GEORGE WEVELL,
14
                                       Defendant.
15
16
17         This matter is before the Court on Plaintiffs’ motion for entry of default judgment.
18   For the following reasons, the motion is granted.
19         I.     Background
20         Pro Se Plaintiffs Donald and Christina Swenson filed a complaint in admiralty on
21   September 4, 2018. The complaint seeks declaratory judgment that a lien recorded by
22   Defendant George Wevell on the title of the vessel M/V Christina L. (the “Vessel”), which
23   Plaintiffs currently own, was invalid from the start and also has been extinguished by the
24   passage of time, and that the Vessel is therefore no longer subject to the notice of claim of
25   lien recorded by Wevell. According to the complaint, Plaintiffs paid Wevell the full
26   amount he requested for work performed on the Vessel in the fall of 2010 even though the
27   amount Wevell requested exceeded the amount agreed upon before Wevell started work,
28   and even though Wevell did not finish the job. Plaintiffs allege that their ability to sell the

                                                      1
                                                                                  3:18-cv-2049-CAB-LL
 1   Vessel for fair value is significantly hampered so long as Wevell’s notice of claim of lien
 2   remains on the title.
 3         The summons and complaint were served on Wevell on October 7, 2018, but Wevell
 4   did not respond and has not otherwise appeared in this case. On December 17, 2018,
 5   Plaintiffs requested entry of default as to Wevell, and the Clerk of Court entered default.
 6   Plaintiffs now move for entry of default judgment. The motion was served by mail on
 7   Wevell, and he has not responded.
 8         II.    Discussion
 9         In light of Wevell’s failure to respond to the complaint, all of the allegations
10   contained within it, aside from the amount of damages, are deemed admitted. Fed. R. Civ.
11   P. 8(b)(6); Geddes v. United Fin. Grp., 559 F.2d 557, 560 (9th Cir. 1977) (“The general
12   rule of law is that upon default the factual allegations of the complaint, except those relating
13   to the amount of damages, will be taken as true.”) “However, necessary facts not contained
14   in the pleadings, and claims which are legally insufficient, are not established by default.”
15   Cripps v. Life Ins. Co. of N. Am., 980 F.2d 1261, 1267 (9th Cir. 1992).
16         It is within the Court’s discretion to enter default judgment following entry of default
17   by the clerk. Eitel v. McCool, 782 F.2d 1470, 1471 (9th Cir. 1986). The Ninth Circuit has
18   identified seven factors for district courts to consider before entering default judgment:
19         (1) the possibility of prejudice to the plaintiff; (2) the merits of plaintiff’s
           substantive claim; (3) the sufficiency of the complaint; (4) the sum of money
20
           at stake in the action; (5) the possibility of a dispute concerning material facts;
21         (6) whether the default was due to excusable neglect; and (7) the strong policy
           underlying the Federal Rules of Civil Procedure favoring decisions on the
22
           merits.
23
     Id. at 1471-72. All of these factors support entry of default judgment against Wevell.
24
                  1. Possibility of Prejudice to Plaintiffs
25
           If denial of default judgment will likely leave a plaintiff without recourse for
26
     recovery, such potential prejudice favors entering default judgment. PepsiCo, Inc. v.
27
     California Sec. Cans, 238 F. Supp. 2d 1172, 1177 (C.D. Cal. 2002); Landstar Ranger, Inc.
28

                                                    2
                                                                                   3:18-cv-2049-CAB-LL
 1   v. Parth Enters., 725 F. Supp. 2d 916, 920 (C.D. Cal. 2010). Here, Plaintiffs assert that
 2   they cannot sell the Vessel for fair value while Wevell’s notice of claim of lien remains on
 3   the title. Defendant has not appeared in this lawsuit and by failing to respond to the
 4   complaint has admitted all of the allegations in the complaint. Thus, Plaintiffs have no
 5   other means to obtain relief, and Plaintiffs will likely suffer prejudice without the entry of
 6   default judgment.
 7                2. Merits of Plaintiffs’ Substantive Claim/Sufficiency of the Complaint
 8         This Court has jurisdiction over this lawsuit pursuant to 46 U.S.C. § 31343(c)(2)
 9   which states:
10         The district courts of the United States shall have jurisdiction over a civil
           action in Admiralty to declare that a vessel is not subject to a lien claimed
11
           under subsection (b) of this section, or that the vessel is not subject to the
12         notice of claim of lien, or both, regardless of the amount in controversy or the
           citizenship of the parties. Venue in such an action shall be in the district where
13
           the vessel is found or where the claimant resides or where the notice of claim
14         of lien is recorded. The court may award costs and attorneys fees to the
           prevailing party, unless the court finds that the position of the other party was
15
           substantially justified or other circumstances make an award of costs and
16         attorneys fees unjust. The Secretary shall record any such declaratory order.
17
     The complaint alleges that the lien recorded by Wevell was invalid from its inception
18
     because Plaintiffs had paid Wevell the amount Wevell demanded for work performed on
19
     the Vessel, even though that amount exceeded the amount agreed upon and the value of
20
     the work performed. The complaint also alleges that the notice of lien was invalid because
21
     a copy was never provided to Plaintiffs as required by 46 U.S.C. § 31343(b)(1)(B). With
22
     their motion for default judgment, Plaintiffs have provided evidence supporting these
23
     allegations, including declarations and documentation. As Wevell has not appeared, this
24
     evidence is unrebutted
25
           Plaintiffs also argue that even if the notice of claim of lien was initially valid, it has
26
     since expired pursuant to 46 U.S.C. § 31343(e), which states that a notice of claim of lien
27
     like the one recorded by Wevell on the Vessel “shall expire 3 years after the date the lien
28

                                                    3
                                                                                   3:18-cv-2049-CAB-LL
 1   was established, as such date is stated in the notice. . . .” Wevell’s notice of lien stated that
 2   the lien was established on April 5, 2012. Thus, the notice of lien has long since expired
 3   pursuant to the statute.
 4         In addition, Plaintiffs contend that the statute of limitations for any claim by Wevell
 5   on the alleged debt owed for work he performed in 2010 is time-barred under California’s
 6   two-year statute of limitations for actions upon oral contracts. See Cal. Code. Civ. Proc. §
 7   339. As more than eight years have passed since Wevell performed any work on the
 8   Vessel, this argument appears to be a meritorious argument as well.
 9         Finally, Plaintiffs argue that laches extinguished Wevell’s lien. “Laches requires the
10   presence of both inexcusable delay and prejudice.” Stevens Tech. Servs., Inc. v. S.S.
11   Brooklyn, 885 F.2d 584, 588 (9th Cir. 1989). Wevell’s lack of action to enforce the lien
12   for over six years despite the Vessel remaining in San Diego is inexcusable. Further, his
13   delay has prejudiced Plaintiffs by clouding the title of the Vessel and hampering their
14   ability to sell it. Accordingly, the Court agrees that even if the notice of lien were valid
15   and not expired, any suit to enforce the lien would be barred by the doctrine of laches.
16         In sum, Plaintiffs’ claim has merit, and the allegations in the complaint are sufficient.
17   Accordingly, these factors support entry of default judgment.
18                3. The Sum of Money at Stake
19         Courts “consider the amount of money at stake in relation to the seriousness of
20   Defendant’s conduct.” PepsiCo, 238 F. Supp. 2d at 1176. Here, the complaint seeks only
21   declaratory relief that a lien for $2,888 is invalid or has been extinguished. The small
22   amount at stake supports entry of default judgment.
23                4. The possibility of a dispute concerning material facts
24         Upon entry of default, all well-pleaded facts in the complaint are taken as true,
25   except those relating to damages. Televideo v. Heidenthal, 826 F.2d 915, 917-918 (9th Cir.
26   1987); Geddes, 559 F.2d at 560. Because Plaintiffs have “supported [their] claims with
27   ample evidence, and [Wevell] has made no attempt to challenge the accuracy of the
28   allegations in the complaint, no factual disputes exist that preclude the entry of default

                                                     4
                                                                                    3:18-cv-2049-CAB-LL
 1   judgment.” Landstar, 725 F. Supp. 2d at 922 (C.D. Cal. 2010). Therefore, this factor
 2   weighs in favor of entry of default judgment.
 3                5. Whether the default was due to excusable neglect
 4         Wevell was properly served with the summons and complaint. [Doc. Nos. 5, 6, 7-
 5   2.] Therefore, the default is not due to excusable neglect. See e.g.,, Craigslist, Inc. v.
 6   Kerbel, No. 11-3309, 2012 WL 3166798, at *8 (N.D. Cal. Aug 2, 2012) (finding that
 7   defendant’s default was unlikely due to excusable neglect considering fact that “Plaintiffs
 8   served not only the summons and complaint but also the request for entry of default on
 9   Defendant but still received no response”).       Accordingly, this factor favors default
10   judgment.
11                6. Policy for Deciding Cases on the Merits
12         “Cases should be decided upon their merits whenever reasonably possible.” Eitel,
13   782 F.2d at 1472. Here, Wevell’s “failure to answer Plaintiffs’ Complaint makes a decision
14   on the merits impractical, if not impossible.” PepsiCo, 238 F. Supp. 2d at 177. “Thus, the
15   preference to decide cases on the merits does not preclude a court from granting default
16   judgment.” Id. (citation omitted).
17         III.   Relief Sought
18         The complaint prays for an order declaring that any claims Wevell may have had
19   against Plaintiffs arising out of his work on the Vessel are time-barred by the applicable
20   statute of limitation and laches, and that any maritime lien claims of Wevell arising out of
21   his work on the Vessel are null, void and unenforceable. The complaint also prays for an
22   order requiring the United States Coast Guard document center to delete and expunge
23   Wevell’s lien from the Vessel’s title. With their motion for default judgment, Plaintiffs
24   submitted a proposed order seeking this same declaratory relief along with their costs of
25   suit, consisting of their $400 filing fee.
26         The Court cannot enter an order requiring any action by the United States Coast
27   Guard because it is not a party to this action. See generally Zenith Radio Corp. v. Hazeltine
28   Research, Inc., 395 U.S. 100, 110–12 (1969) (discussing circumstances under which a

                                                   5
                                                                                3:18-cv-2049-CAB-LL
 1   court lacks jurisdiction to adjudicate claims or obligations against non-parties). However,
 2   the remaining relief appears to be appropriate and within the Court’s jurisdiction to grant
 3   pursuant to 46 U.S.C. § 31343(c)(2).
 4         IV.    Disposition
 5         For the foregoing reasons, Plaintiffs’ motion for default judgment is GRANTED. It
 6   is further ORDERED that the Clerk of Court shall enter JUDGMENT in favor of
 7   Plaintiffs and against Defendant as follows:
 8         1. Defendant George Wevell improperly recorded a notice of claim of lien on the
 9            title abstract of the vessel M/V Christina L., official number 672151, on April 12,
10            2012 at batch number 859987, document ID 15012261, because the amount owed
11            had already been discharged and because the notice of the claim of lien was not
12            provided to the owner of the vessel as required by 46 U.S.C. § 31343(b)(1)(B)(i);
13         2. Any liens George Wevell may have had on the vessel M/V Christina L. arising
14            out of work performed before April 12, 2012 are time-barred under the applicable
15            statutes of limitations, barred by the doctrine of laches, or both;
16         3. The vessel Christina L. is not subject to the notice of claim of lien filed by
17            Defendant George Wevell on April 12, 2012 at batch number 859987, document
18            ID 15012261, or to the lien itself claimed thereunder; and,
19         4. George Wevell is enjoined from recording any notice of lien on the vessel
20            Christina L. arising out of any work allegedly performed prior to April 12, 2012.
21   It is further ORDERED that costs be taxed in the amount of $400.00 for Plaintiffs.
22         It is SO ORDERED.
23   Dated: February 27, 2019
24
25
26
27
28

                                                    6
                                                                                    3:18-cv-2049-CAB-LL
